Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 77 and 86 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 82-85 and 91-94, previously withdrawn from consideration as a result of a species election restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement as set forth in the Office action mailed on 07/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 77 and 86 are interpreted as reciting:
1. A first expression cassette with a promoter having at lest 95% identity to SEQ ID NO: 1, 3, 5 or 6 (or fragment as recited) operably linked to a heterologous coding sequence; and
2. A second expression cassette with a promoter as recited in part (a), (b) or (c) of the claims operable likened to “the heterologous coding sequence” as recite in context of the first expression cassette.
That is, claims 77 and 86 are interpreted as the first and second cassettes having the exact same heterologous coding sequence.  For example, two heterologous coding sequence encoding the same protein fused to different fusion partners would be different and not the same heterologous coding sequence.
Wu et al. (Combined use of GAP and AOX1 promoter to enhance the expression of human granulocyte-macrophage colony-stimulating factor in Pichia pastoris, Enz. Microbial. Technol. 33 (2003) 453-59) teach the combined use of GAP (a constitutive promoter) and AOX1 (a methanol-inducible promoter) for expression of human granulocyte-macrophage colony-stimulating factor in the same P. pastoris host.  That is, as shown in Fig. 1 of Wu et al. the same heterologous coding sequence is provided in two different expression vectors/cassettes operably linked to different GAP and AOX1 promoters.  
However, all of SEQ ID NOS: 1, 3, 5 6, 2, 4, 15 and 16 as well as DAS (dihydroxyacetone synthase promote inducible with methanol) and FLD (formaldehyde dehydrogenase promoter inducible with methanol or methylamine) promoters are understood as being inducible promoters.  Even in view of the teachings of Wu et al., without the benefit of the disclosure of the instant application it is the Examiner’s opinion that there is no reasonable motivation to express the same heterologous coding sequence under the control of two different inducible promoters.  While Wu et al. suggest that there are potential benefits to mixed inducible and constitutive expression, such teachings do not fairly suggest expression of the same coding sequence from two different inducible promoters as required by the claims, particularly two different methanol-inducible promoters. 
Duan et al. (Both the AOX1 promoter and the FLD1 promoter work together in a Pichia pastoris expression vector, World . Microbiol. Biotechnol. 25 (2009): 1779-83) teach the use of AOX1 and FLD1 to express two different proteins in the same P. pastoris host cell.  In brief, Duan et al. teach that since AOX1 is inducible with methanol and FLD1 is inducible with methanol or methylamine, “methanol can simultaneously induce expression of genes cloned to both PAOX1 and PFLD1. Similarly, when only the product of a gene cloned to PFLD1 is required, methylamine could be used for induction. Thus, apart from being cost and time-effective, the dual-promoter vector also provides a better flexibility and control over protein expression from the two promoters.” Duan et al, page 1780, left column.  However, even in view of these teachings of Duan et al., there is no objective reason to express the same heterologous coding sequence from both a FLD1 and a further methanol-inducible promoter. 
As noted previously, Davidson et al. teach a promoter having recited SEQ ID NO: 1.  Further, the promoters recited in parts (b) and (c) of claims 77 and 86 include AOX1, DAS and FLD promoters that are well-known in the prior art.
The earliest suggestion in the prior art regarding expressing the same protein under the control of two different promoters, generally, is Achmuller et al. (U.S. 2022/0025387 A1), wherein “Different promoters, which in turn use different sets of transcription factors, which can avoid potential bottlenecks due to the lack of sufficient amounts of certain transcription factors.” Achmuller et al., para. [0010], and claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652